          Case 1:19-cv-01076-SKO Document 22 Filed 08/07/20 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                                        UNITED STATES DISTRICT COURT

 9                                     EASTERN DISTRICT OF CALIFORNIA
10

11       JEREMY DELPHIN,                                       Case No. 1:19-cv-01076-SKO (PC)
12                           Plaintiff,
                                                               ORDER GRANTING DEFENDANT
13             v.                                              STEWART’S EX PARTE APPLICATION
                                                               FOR EXTENSION OF TIME
14       J. MORLEY, et al.,
                                                               (Doc. 21)
15                           Defendants.
16

17            Defendant Stewart requests an extension of time to respond to Plaintiff’s complaint. (Doc.

18   21.) Upon consideration of Defendant’s ex parte application, including defense counsel’s

19   supporting declaration, the Court finds good cause to grant the request.

20            Accordingly, the Court ORDERS:

21            1. Defendant’s ex parte application is GRANTED; and,

22            2. Defendant Stewart shall respond to Plaintiff’s complaint by August 21, 2020.1

23
     IT IS SO ORDERED.
24

25   Dated:      August 7, 2020                                               /s/   Sheila K. Oberto                        .
                                                                  UNITED STATES MAGISTRATE JUDGE
26
27
     1
      As defense counsel notes (Doc. 21 at 5), the Court has not yet ruled on the remaining defendants’ motion for an
28   extension of time (Doc. 19). If the Court grants their motion, it will set their responsive pleading deadline on the
     same date as Defendant Stewarts’ deadline.
